DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kushleyev et al. (2018/0321328).
Regarding applicant claim 1, Kushleyev discloses a method, comprising: 
obtaining a first estimate for a heading of a device, the first estimate being based on output from a first sensor of the device ([0015]; [0017] “magnetometers”; [0040] “avionics module”); 
capturing image data using a second sensor of the device, the second sensor being an image sensor ([0041] “processor may further receive additional information from sensors such as an image sensor or optical sensor”); 
determining at least one second estimate of the heading based on correlating the image data with predefined location data ([0041] “may provide information usable by the processor for movement operations as well as navigation and positioning calculations”); 
determining a bias associated with output of the first sensor based on the first estimate and the at least one second estimate (Fig. 4, [0021] “estimated magnetometer bias”; [0053]); and 
adjusting output of the first sensor based on the determined bias ([0021] “various embodiments may further include adjusting an output of a magnetometer based at least in part on the estimated magnetometer bias”).


Regarding applicant claim 8, Kushleyev et al. discloses a device, comprising: at least one processor; and a memory including instructions that, when executed by the at least one processor, cause the at least one processor to: 
obtain a first estimate for a heading of a device, the first estimate being based on output from a first sensor of the device ([0015]; [0017] “magnetometers”; [0040] “avionics module”); 
capture image data using a second sensor of the device, the second sensor being an image sensor ([0041] “processor may further receive additional information from sensors such as an image sensor or optical sensor”); 
determine at least one second estimate of the heading based on correlating the image data with predefined location data ([0041] “processor may further receive additional information from sensors such as an image sensor or optical sensor”); 
determine a bias associated with output of the first sensor based on the first estimate and the at least one second estimate (Fig. 4, [0021] “estimated magnetometer bias”; [0053]); and 
adjust output of the first sensor based on the determined bias ([0021] “various embodiments may further include adjusting an output of a magnetometer based at least in part on the estimated magnetometer bias”).
	
Allowable Subject Matter
Claims 16-20 allowed.
Claims 2-7, 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim(s) 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kushleyev et al. (2018/0321328).
	Kushleyev discloses “Interference Mitigation in Magnetometers” (title) methods for mitigating the bias of a magnetometer resulting from operating various hardware components on a device such as a drone or a computing device (abstract).  Kushleyev discloses sensors 120 which may receive images ([0040] or data from an onboard camera to determine the bias ([0047]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661